DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The previous Office Action included only a rejection of claim 36 under 35 U.S.C. § 101 as being directed to software per se. In response, Applicant has amended claim 36 to be directed to a “tangible, non-transitory computer-readable medium having instructions thereon, which upon execution by one or more processors, facilitate performance of the following steps …” Applicant argues that as a result of this amendment, claim 36 is no longer directed to software per se; the Examiner agrees. Claim 36 is now written in an acceptable format to comply with 35 U.S.C. § 101. Accordingly, the previous rejection of claim 36 under 35 U.S.C. § 101 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference of record is considered to be US 2010/0217355 to Tass et al. (“Tass”). Tass teaches a generally similar device for stimulating neural networks in the human body. However, independent claims 17, 29 and 36 each recite a total combination of limitations that cannot be anticipated by Tass because Tass fails to teach each and every .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, January 28, 2021